Order entered October 7, 2013




                                             In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-13-00430-CR

                                DAVID CARL SWINGLE, Appellant

                                               V.

                                THE STATE OF TEXAS, Appellee

                       On Appeal from the 382nd Judicial District Court
                                   Rockwall County, Texas
                               Trial Court Cause No. 2-06-16

                                           ORDER
        The Court REINSTATES the appeal.

        On September 12, 2013, we denied appellant’s September 10, 2013 second motion to

extend time to file his brief and ordered the trial court to make findings. On October 1, 2013, we

received appellant’s brief, together with an extension motion. Therefore, in the interest of

expediting the appeal, we VACATE the September 12, 2013 order to the extent it requires the

trial court to make findings.

        We GRANT the October 1, 2013 extension motion and ORDER appellant’s brief filed

as of the date of this order.
       We DENY appellant’s September 25, 2013 pro se motions to dismiss counsel and

proceed pro se and to extend time to file his brief. See Martinez v. Court of Appeals of Cal.,

Fourth Appellate Dist., 528 U.S. 152 (2000).


                                                  /s/    LANA MYERS
                                                         JUSTICE